Ingraham, P. J:
The order appealed from should be reversed, with ten dollars costs and disbursements, and the order for examination modified so as to limit the examination to the facts and circumstances leading up to and attendant on the cancellation of the contract between the railroad company and the associated *537architects, and the making of the new agreement with Warren & Wetmore; and the order for the examination as thus modified is reinstated.
Laughlin and Scott, JJ., concurred; McLaughlin and Clarke, JJ., dissented.